DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-8 are rejected under 35 U.S.C. 101 because the “computer-readable storage medium” is not non-transitory computer-readable storage medium. It should be “non-transitory computer-readable storage medium”. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 2-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al., (Pub. No.: US 2016/0380779 A1).

Claim 1. (Cancelled)  

Regarding Claim 2,	 (New) Sharma discloses a radio resource configuration method, comprising: (Sharma, Abstract, Configuring the user equipment UE and the base station)
 receiving, by a user equipment (UE) (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE), paragraphs [0001]-[0011] and various other passages disclose user communication device) , a message of a radio resource configuration from a first signaling radio bearer (SRB) (Sharma, Sharma discloses about radio bearer or signaling radio bearer (SRB) through various passages [0013]-[0025], [0205]-[0209], and [0279]-[0280], Fig. 7, [0115] and [0177] discloses about Data Radio Bearer (DRB)) of a first radio access technology (RAT), wherein the message carries information of a first configuration, and the first configuration is a configuration of a radio resource of the first RAT; and (Sharma, [0183] first radio technology is first RAT, first configuration)
in response to determining that the UE (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE) fails to configure the radio resource of the first RAT according to the information of the first configuration, sending, by the UE, a response message (Sharma, Sharma discloses about response/response message through various paragraphs or passages: {0014], [0024], [0093], [0120], [0152, [0206], and [0280] response message) of the radio resource configuration to indicate a failure (Sharma, [0249] fails) of the radio resource configuration of the first RAT, (Sharma, [0183] first radio technology, first configuration)
wherein: 
the response message (Sharma, Sharma discloses about response message through various paragraphs [0014], [0024], [0093, [0120], [0152], [0206] and [0280]) comprises assistance information which includes a measurement result of the UE (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE) on a radio channel of the first RAT, and a failure cause, and (Sharma, [0183] first radio technology is first RAT)
sending the response message comprises sending the response message through a second SRB (Sharma, Sharma discloses about radio bearer or signaling radio bearer (SRB) through various passages [0013]-[0025], [0205]-[0209], and [0279]-[0280], Fig. 7, [0115] and [0177] discloses about Data Radio Bearer (DRB))
and reporting the assistance information to a second network element. (Sharma, Fig. 5, [0080] is an overview of the elements of the telecommunication system 1 shown in Fig. 1 for implementing split control plane/user plane functionality of these network elements.  5-1, 5-2 which are base stations and 3 which is UE are different network elements, Fig. 8, [0127] A so-called Self-Organizing Network (SON) employs a communication technology that facilitates dynamic configuration (and/or) reconfiguration of communications between network elements (e.g. base stations and/or user communication devices)

Regarding Claim 3,	 (New) Sharma discloses the radio resource configuration method of claim 2, (Sharma, Abstract, Configuring the user equipment UE and the base station)
wherein
 the first SRB (Sharma, Sharma discloses about radio bearer or signaling radio bearer (SRB) through various passages [0013]-[0025], [0205]-[0209], and [0279]-[0280], Fig. 7, [0115] and [0177] discloses about Data Radio Bearer (DRB))
is established between the UE (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE) and a first network element of the first RAT; (Sharma, [0183] first radio technology is first RAT)
the first configuration is a configuration performed by the first network element for the UE (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE); (Sharma, [0183] first configuration)
the first network element and the second network element of a second RAT simultaneously provide a communication service for the UE over a radio interface; (Sharma discloses about interface, [0009], [0047], [0083], [0093]-[0094] X2 interface, [0047], Fig. 5, [0081]-[0082] S1 interface/air interface.  Fig. 3, [0053] user interface 305, Fig. 4, [0070] network interface 505); (Sharma, [0183] first radio technology and another radio technology, another radio technology is being interpreted as second RAT, Fig. 5, [0080] network elements)
the second network element establishes an only control plane interface (Sharma discloses about interface, [0009], [0047], [0083], [0093]-[0094] X2 interface, [0047], Fig. 5, [0081]-[0082] S1 interface/air interface.  Fig. 3, [0053] user interface 305, Fig. 4, [0070] network interface 505) between the UE (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE) and a core network; the second SRB (Sharma, Sharma discloses about radio bearer or signaling radio bearer (SRB) through various passages [0013]-[0025], [0205]-[0209], and [0279]-[0280], Fig. 7, [0115] and [0177] discloses about Data Radio Bearer (DRB)) of the second RAT is established between the second network element and the UE (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE); and (Sharma, Fig. 5, [0080] is an overview of the elements of the telecommunication system 1 shown in Fig. 1 for implementing split control plane/user plane functionality of these network elements.  5-1, 5-2 which are base stations and 3 which is UE are different network elements, Fig. 8, [0127] A so-called Self-Organizing Network (SON) employs a communication technology that facilitates dynamic configuration (and/or) reconfiguration of communications between network elements (e.g. base stations and/or user communication devices)
the first RAT is different from the second RAT. (Sharma, [0183] first radio technology which is first RAT and another radio technology is second RAT, and they are different from one another, [0052] different RAT)
 
Regarding Claim 4,	 (New) Sharma discloses the radio resource configuration method of claim 2 (Sharma, Abstract, Configuring the user equipment UE and the base station), wherein the response message (Sharma, Sharma discloses about response message through various paragraphs [0014], [0024], [0093, [0120], [0152], [0206] and [0280]) of the radio resource configuration comprises a message for secondary cell group (SCG) failure information.  (Sharma discloses about secondary cell group SCG through various paragraphs [0006], [0107]-[0108], [0134], [0141], and [0160])

Regarding Claim 5,	 (New) Sharma discloses a user equipment (UE) (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE), comprising a memory and a processor, wherein: (Sharma, Fig. 3, [0058]-[0059] and [0064] Memory 309, [0030] Programmable Processor)
the memory is configured to store program codes; and (Sharma, Fig. 3, [0058]-[0059], and [0064] Memory 309)
the processor is configured to execute the program codes to perform: (Sharma, [0030] Programmable Processor)
receiving a message of a radio resource configuration from a first signaling radio bearer (SRB) of a first radio access technology (RAT), wherein the message carries information of a first configuration, and the first configuration is a configuration of a radio resource of the first RAT; and (Sharma, Abstract, [0183] first radio technology is first RAT, first configuration, Sharma discloses about radio bearer or signaling radio bearer (SRB) through various passages [0013]-[0025], [0205]-[0209], and [0279]-[0280], Fig. 7, [0115] and [0177] discloses about Data Radio Bearer (DRB))
in response to determining that the configuration of the radio resource of the first RAT performed according to the information of the first configuration fails, sending a response message of the radio resource configuration to indicate a failure of the radio (Sharma, [0183] first radio technology is first RAT, first configuration, [0093] The WTRU indicates to the network that the configuration failed)
the response message (Sharma, Sharma discloses about response message through various paragraphs [0014], [0024], [0093, [0120], [0152], [0206] and [0280]) comprises assistance information which includes a measurement result of the UE (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE) on a radio channel of the first RAT, and a failure cause, and (Sharma, [0183] first radio technology is first RAT, first configuration)
sending the response message comprises sending the response message through a second SRB and reporting the assistance information to a second network element. (Sharma, Sharma discloses about radio bearer or signaling radio bearer (SRB) through various passages [0013]-[0025], [0205]-[0209], and [0279]-[0280], Fig. 7, [0115] and [0177] discloses about Data Radio Bearer (DRB))
 
Regarding Claim 6,	 (New) Sharma discloses a computer-readable storage medium, which is configured to store computer-executable instructions for executing the resource configuration method of claim 2.   (Sharma, [0030] Computer readable media having instructions stored)

Regarding Claim 7,	 (New) Sharma discloses a computer-readable storage medium, which is configured to store computer-executable instructions for executing the (Sharma, [0030] Computer readable media having instructions stored)

Regarding Claim 8,	 (New) Sharma discloses a computer-readable storage medium, which is configured to store computer-executable instructions for executing the resource configuration method of claim 4. (Sharma, [0030] Computer readable media having instructions stored)
  
Regarding Claim 9,	 (New) Sharma discloses the UE of claim 5 (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE), wherein: (Sharma)
the first SRB is established between the UE (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE) and a first network element of the first RAT; (Sharma, [0183] first radio technology is first RAT, Sharma discloses about radio bearer or signaling radio bearer (SRB) through various passages [0013]-[0025], [0205]-[0209], and [0279]-[0280], Fig. 7, [0115] and [0177] discloses about Data Radio Bearer (DRB))
the first configuration is a configuration performed by the first network element for the UE (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE); (Sharma, [0183] first configuration, Fig. 5, [0080] network elements)
the first network element and the second network element of a second RAT simultaneously provide a communication service for the UE (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE) over a radio interface; (Sharma, [0183] another radio technology is interpreted as second RAT)
the second network element establishes an only control plane interface between the UE (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE) and a core network; (Sharma, Fig. 5, [0080] network elements)
the second SRB (Sharma, Sharma discloses about radio bearer or signaling radio bearer (SRB) through various passages [0013]-[0025], [0205]-[0209], and [0279]-[0280], Fig. 7, [0115] and [0177] discloses about Data Radio Bearer (DRB))
of the second RAT is established between the second network element and the UE (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE); and (Sharma, [0183] another radio technology is second RAT)
the first RAT is different from the second RAT. (Sharma, [0183] first radio technology is first RAT and another radio technology is second RAT which are different to one another, [0052] different RAT)
 
Regarding Claim 10,	 (New) Sharma discloses the UE of claim 5 (Sharma, Fig. 1, [0043] user communication device 3 which is a user equipment (UE), wherein the response message (Sharma, Sharma discloses about response message through various paragraphs [0014], [0024], [0093, [0120], [0152], [0206] and [0280]) of the radio resource configuration comprises a message for secondary cell group (SCG) failure information.  (Sharma discloses about secondary cell group SCG through various paragraphs [0006], [0107]-[0108], [0134], [0141], and [0160])

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a)	EP 3 041 310 A1, Fig. 3, paragraphs [0006], [0008], [0016]-[0024] discloses pertinent information related to application.
(b)	WO 2014/031989 A1, Pelletier et al., discloses pertinent application related information through Abstract, and paragraphs [0112], [0200], [0289], [0297], and [0350].
(c)	(Pub. No.: US 2013/028069 A1), The reference discloses pertinent application related information through Abstract, and paragraphs [0017]-[0042], [0056]-[0063], [0066]-[0083], and [0093]-[0094].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463